Exhibit 10.2

Execution Copy

LIMITED GUARANTEE

Limited Guarantee, dated as of June 26, 2006 (this “Limited Guarantee”), by
[                ] (the “Guarantor”), in favor of Univision Communications Inc.,
a Delaware corporation (the “Guaranteed Party”). Capitalized terms used herein
without definition have the meanings given to them in the Merger Agreement (as
defined below).

                1.             LIMITED GUARANTEE. To induce the Guaranteed Party
to enter into an Agreement and Plan of Merger, dated as of June 26, 2006, (as
amended, amended and restated, supplemented or otherwise modified from time to
time, the “Merger Agreement”), by and between Umbrella Holdings, LLC, a Delaware
limited liability company in which the Guarantor proposes to invest (“Buyer”),
Umbrella Acquisition, Inc., a Delaware corporation and a wholly-owned subsidiary
of Buyer (“Acquisition Sub”), and the Guaranteed Party, pursuant to which
Acquisition Sub will merge with and into the Guaranteed Party, the Guarantor
hereby absolutely, unconditionally and irrevocably guarantees to the Guaranteed
Party, the due, punctual and complete payment of [   ]% of the Buyer Termination
Fee and Buyer’s obligations for intentional breach of the Merger Agreement or
fraud not to exceed [   ]% of the Intentional Breach Damages Cap (the
“Obligations”); provided, however, that the maximum aggregate liability of the
Guarantor hereunder shall not exceed (a) U.S.$ [     ] in the event of fraud or
intentional breach by Buyer; (b) U.S.$ [     ] in the event that Buyer’s
obligation to pay the Buyer Termination Fee arises pursuant to
Section 8.2(b)(i) of the Merger Agreement; or (c) U.S.$ [     ] in the event
that Buyer’s obligation to pay the Buyer Termination Fee arises pursuant to
Section 8.2(b)(ii) of the Merger Agreement (in each such case, the “Maximum
Amount”), it being understood and agreed that the amounts the Guarantor may be
obligated to pay in the circumstances referred to in clauses (a), (b) and (c) is
not a cumulative amount and Guarantor shall not be required to pay more than one
such amount described in clauses (a), (b) or (c). The Guaranteed Party hereby
agrees that (i) in no event shall the Guarantor, be required to pay to any
person under, in respect of, or in connection with this Limited Guarantee more
than the applicable Maximum Amount and (ii) the Guarantor shall not have any
obligation or liability to any person relating to, arising out of or in
connection with, this Limited Guarantee other than as expressly set forth
herein.

                1.             NATURE OF GUARANTEE. The Guaranteed Party shall
not be obligated to file any claim relating to the Obligations in the event that
Buyer or Acquisition Sub becomes subject to a bankruptcy, reorganization or
similar proceeding, and the failure of the Guaranteed Party to so file shall not
affect the Guarantor’s Obligations hereunder. In the event that any payment to
the Guaranteed Party hereunder is rescinded or must otherwise be returned for
any reason whatsoever, the Guarantor shall remain liable hereunder with respect
to the Obligations as if such payment had not been made (subject to the terms
hereof). This is an unconditional guarantee of payment and not of collectibility
and a separate action or actions may be brought and prosecuted against the
Guarantor to enforce this Limited Guarantee, irrespective of whether any action
is brought against Buyer, Acquisition Sub or any Other Guarantor (as

1


--------------------------------------------------------------------------------




hereinafter defined) or whether Buyer, Acquisition Sub or any Other Guarantor is
joined in any such action or actions.

                3.             CHANGES IN OBLIGATIONS, CERTAIN WAIVERS. The
Guarantor agrees that the Guaranteed Party may at any time and from time to
time, without notice to or further consent of the Guarantor, extend the time of
payment of any of the Obligations (provided that the foregoing shall be subject
to the consent of Buyer and Acquisition Sub to the extent such extension
involves an amendment of the Merger Agreement), and may also make any agreement
with Buyer or Acquisition Sub, for the extension, renewal, payment, compromise,
discharge or release thereof, in whole or in part, or for any modification of
the terms thereof or of any agreement between the Guaranteed Party and Buyer
and/or Acquisition Sub without in any way impairing or affecting the Guarantor’s
obligations under this Limited Guarantee. The Guarantor agrees that the
Obligations hereunder shall not be released or discharged, in whole or in part,
or otherwise affected by (a) the failure (or delay) of the Guaranteed Party to
assert any claim or demand or to enforce any right or remedy against Buyer or
Acquisition Sub or any other person interested in the transactions contemplated
by the Merger Agreement (including any other guarantor pursuant to a Limited
Guarantee dated as of the date hereof to be entered into between the Guaranteed
Party and such other guarantor (collectively, the “Other Guarantors”); (b) any
insolvency, bankruptcy, reorganization or other similar proceeding affecting
Buyer or Acquisition Sub or any other person interested in the transactions
contemplated by the Merger Agreement (including any Other Guarantor); (c) the
existence of any claim, set-off or other right which the Guarantor may have at
any time against Buyer or Acquisition Sub or the Guaranteed Party, whether in
connection with the Obligations or otherwise; (d) the adequacy of any other
means the Guaranteed Party may have of obtaining repayment of any of the
Obligations; (e) any change in the time, place or manner of payment of any of
the Obligations or any rescission, waiver, compromise, consolidation or other
amendment or modification of any of the terms or provisions of the Merger
Agreement or any other agreement evidencing, securing or otherwise executed in
connection with any of the Obligations; (f) the addition, substitution or
release of any entity or other person interested in the transactions
contemplated by the Merger Agreement; or (g) any change in the corporate
existence, structure or ownership of Buyer or Acquisition Sub. To the fullest
extent permitted by law, the Guarantor hereby expressly waives any and all
rights or defenses arising by reason of any law which would otherwise require
any election of remedies by the Guaranteed Party. The Guarantor waives
promptness, diligence, notice of the acceptance of this Limited Guarantee and of
the Obligations, presentment, demand for payment, notice of non-performance,
default, dishonor and protest, notice of the Obligations incurred and all other
notices of any kind (except for notices to be provided to Buyer or Acquisition
Sub and its counsel Weil, Gotshal & Manges LLP in accordance with Section 9.2 of
the Merger Agreement), all defenses which may be available by virtue of any
valuation, stay, moratorium law or other similar law now or hereafter in effect,
any right to require the marshalling of assets of Buyer or Acquisition Sub or
any other person interested in the transactions contemplated by the Merger
Agreement (including any Other Guarantor), and all suretyship defenses generally
(other than fraud or willful misconduct by the Guaranteed Party or any of its
subsidiaries or affiliates, defenses to the payment of the Obligations under the
Merger Agreement that are available to Buyer or Acquisition Sub or breach by the
Guaranteed Party of this Limited Guarantee). The Guarantor acknowledges that it
will receive substantial direct and indirect benefits from the transactions
contemplated by the Merger Agreement and that the waivers set forth in this
Limited Guarantee are knowingly made in contemplation of such benefits.

2


--------------------------------------------------------------------------------




The Guarantor hereby unconditionally and irrevocably covenants and agrees not to
exercise any rights that it may now have or hereafter acquire against Buyer,
Acquisition Sub or any of the Other Guarantors, in each case that arise from the
existence, payment, performance, or enforcement of the Guarantor’s obligations
under or in respect of this Limited Guarantee, including, without limitation,
any right of subrogation, reimbursement, exoneration, contribution or
indemnification and any right to participate in any claim or remedy of the
Guaranteed Party against Buyer and/or Acquisition Sub, whether or not such
claim, remedy or right arises in equity or under contract, statute or common
law, including, without limitation, the right to take or receive from Buyer
and/or Acquisition Sub, directly or indirectly, in cash or other property or by
set-off or in any other manner, payment or security on account of such claim,
remedy or right, unless and until all of the Obligations shall have been paid in
full in cash. If any amount shall be paid to the Guarantor in violation of the
immediately preceding sentence at any time prior to the payment in full in cash
of the Obligations, such amount shall be received and held in trust for the
benefit of the Guaranteed Party, shall be segregated from other property and
funds of the Guarantor and shall forthwith be paid or delivered to the
Guaranteed Party in the same form as so received (with any necessary endorsement
or assignment) to be credited and applied to the Obligations, in accordance with
the terms of the Merger Agreement, whether matured or unmatured, or to be held
as collateral for any Obligations or other amounts payable under this Limited
Guarantee thereafter arising.

The Guaranteed Party hereby covenants and agrees that it shall not institute,
and shall cause its subsidiaries and affiliates not to institute, any proceeding
or bring any other claim arising under, or in connection with, the Merger
Agreement or the transactions contemplated thereby, against any Guarantor or
Buyer Affiliate, except for claims against the Guarantor under this Limited
Guarantee and against Other Guarantors under their written limited guarantees.
The Guarantor hereby covenants and agrees that it shall not institute, and shall
cause its subsidiaries and affiliates not to institute, any proceeding asserting
that this Limited Guarantee is illegal, invalid or unenforceable in accordance
with its terms, subject to the effects of bankruptcy, insolvency, fraudulent
conveyance, reorganization, moratorium or other similar laws affecting
creditors’ rights generally, and general equitable principles (whether
considered in a proceeding in equity or at law). Notwithstanding anything to the
contrary contained in this Limited Guarantee, the Guaranteed Party hereby agrees
that to the extent Buyer and Acquisition Sub are relieved of all or any portion
of their Obligations under the Merger Agreement, the Guarantor shall be
similarly relieved of its Obligations under this Limited Guarantee.

                4.             NO WAIVER; CUMULATIVE RIGHTS. No amendment or
waiver of any provision of this Limited Guarantee shall be valid and binding
unless it is in writing and signed, in the case of an amendment, by each of the
Guarantor and the Guaranteed Party, or in the case of waiver, by the party
against whom the waiver is sought to be enforced. No waiver by a party of any
breach or violation of, or default under, this Limited Guarantee shall be deemed
to extend to any prior or subsequent breach, violation or default hereunder or
to affect in any way any rights arising by virtue of any such prior or
subsequent occurrence. No failure on the part of the Guaranteed Party to
exercise, and no delay in exercising, any right, remedy or power hereunder shall
operate as a waiver thereof, nor shall any single or partial exercise by the
Guaranteed Party of any right, remedy or power hereunder preclude any other or
future exercise of any right, remedy or power. Each and every right, remedy and
power hereby granted to the

3


--------------------------------------------------------------------------------




Guaranteed Party or allowed it by law or other agreement shall be cumulative and
not exclusive of any other, and may be exercised by the Guaranteed Party at any
time or from time to time.

                5.             REPRESENTATIONS AND WARRANTIES. The Guarantor
hereby represents and warrants that:

(a)        the execution, delivery and performance of this Limited Guarantee
have been duly and validly authorized by all necessary action and do not
contravene, conflict with or result in any violation of  any provision of the
Guarantor’s charter, partnership agreement, operating agreement or similar
organizational documents or any Law, regulation, rule, decree, Order, judgment
or contractual restriction applicable to or binding on the Guarantor or its
assets;

(b)        all consents, approvals, authorizations, permits of, filings with and
notifications to, any governmental authority necessary for the due execution,
delivery and performance of this Limited Guarantee by the Guarantor have been
obtained or made and all conditions thereof have been duly complied with, and no
other action by, and no notice to or filing with, any governmental authority or
regulatory body is required in connection with the execution, delivery or
performance of this Limited Guarantee;

(c)        this Limited Guarantee constitutes a legal, valid and binding
obligation of the Guarantor enforceable against the Guarantor in accordance with
its terms, subject to (i) the effects of bankruptcy, insolvency, fraudulent
conveyance, reorganization, moratorium or other similar laws affecting
creditors’ rights generally, and (ii) general equitable principles (whether
considered in a proceeding in equity or at law); and

(d)        the Guarantor has the financial capacity to pay and perform its
Obligations under this Limited Guarantee, and all funds necessary for the
Guarantor to fulfill its Obligations under this Limited Guarantee shall be
available to the Guarantor for so long as this Limited Guarantee shall remain in
effect in accordance with Section 8 hereof.

                6.             ASSIGNMENT. Neither this Limited Guarantee nor
any rights, interests or Obligations hereunder shall be assigned by either party
hereto (whether by operation of Law or otherwise) without the prior written
consent of the other party hereto; except that if a portion of the Guarantor’s
commitment under the Equity Commitment Letter is assigned in accordance with the
terms thereof, then a corresponding portion of its Obligations hereunder may be
assigned to the same assignee; provided that any such assignment will not
relieve Guarantor of its Obligations hereunder.

                7.             NOTICES. Any notice required to be given
hereunder shall be sufficient if in writing, and sent by facsimile transmission
(provided that any notice received by facsimile transmission or otherwise at the
addressee’s location on any business day after 5:00 p.m. (addressee’s local
time) shall be deemed to have been received at 9:00 a.m. (addressee’s local
time) on the next business day), by reliable overnight delivery service (with
proof of service), hand delivery or certified or registered mail (return receipt
requested and first-class postage

4


--------------------------------------------------------------------------------




prepaid), addressed as follows (or at such other address for a party as shall be
specified in a notice given in accordance with this Section 7):

if to the Guarantor:

[                                  ]

[                                  ]

[                                  ]

Phone: 

Fax: 

Attention: 

with copies to:

Weil, Gotshal & Manges LLP

50 Kennedy Plaza, 11th Floor

Providence, RI  02903

Phone:  (401) 278-4710

Fax:  (401) 278-4701

Attention:              David K. Duffell

                                Sharlyn C. Heslam

if to the Guaranteed Party:

Univision Communications Inc.

1999 Avenue of the Stars, Suite 3050

Los Angeles, California 90067

Phone:  (310) 556-7655

Fax:  (310) 556-1526

Attention:              C. Douglas Kranwinkle, Esq.

with copies to:

Skadden, Arps, Slate, Meagher & Flom LLP

Four Times Square

New York, New York 10036-6522

Phone:  (212) 735-3000

Fax:  (212) 735-2000

Attention:              Roger S. Aaron

                                Howard L. Ellin

CONTINUING GUARANTEE. This Limited Guarantee shall remain in full force and
effect and shall be binding on the Guarantor, its successors and assigns until
the indefeasible payment and satisfaction in full of the Obligations.
Notwithstanding the foregoing, this Limited Guarantee shall terminate and the
Guarantor shall have no further obligation under this Limited Guarantee as of
the earlier of (i) the Effective Time and (ii) the eighteen month anniversary of
the date hereof. Notwithstanding the foregoing, in the event that the Guaranteed

5


--------------------------------------------------------------------------------




Party or any of its subsidiaries or affiliates asserts in any litigation or
other proceeding that the provisions hereof (including without limitation
Section 1 hereof) limiting the maximum aggregate liability of the Guarantor to
the applicable Maximum Amount or any other provisions of this Limited Guarantee
are illegal, invalid or unenforceable in whole or in part, or asserting any
theory of liability against the Guarantor or any Guarantor Affiliate or Buyer or
Acquisition Sub with respect to the transactions contemplated by the Merger
Agreement or this Limited Guarantee other than liability of the Guarantor under
this Limited Guarantee (as limited by the provisions hereunder, including
Section 1), then (x) the Obligation of the Guarantor under this Limited
Guarantee shall terminate ab initio and be null and void, (y) if the Guarantor
has previously made any payments under this Limited Guarantee, it shall be
entitled to recover such payments from the Guaranteed Party, and (z) neither the
Guarantor nor any Guarantor Affiliates shall have any liability to the
Guaranteed Party or any of its affiliates with respect to the transactions
contemplated by the Merger Agreement or under this Limited Guarantee; provided,
however, that if the Guarantor asserts in any litigation or other proceeding
that this Guarantee is illegal, invalid or unenforceable in accordance with its
terms, subject to the effects of bankruptcy, insolvency, fraudulent conveyance,
reorganization, moratorium or other similar laws affecting creditors’ rights
generally, and general equitable principles (whether considered in a proceeding
in equity or at law), then, to the extent the Guaranteed Party prevails in such
litigation or proceeding, the Guarantor shall pay on demand all reasonable fees
and out of pocket expenses of the Guaranteed Party in connection with such
litigation or proceeding.

                9.             NO RECOURSE. The Guaranteed Party acknowledges
that the sole asset of Buyer is cash in a de minimis amount, and that no
additional funds are expected to be contributed to Buyer unless and until the
Closing occurs. Notwithstanding anything that may be expressed or implied in
this Limited Guarantee or any document or instrument delivered contemporaneously
herewith, and notwithstanding the fact that the Guarantor may be a partnership
or limited liability company, by its acceptance of the benefits of this Limited
Guarantee, the Guaranteed Party acknowledges and agrees that it has no right of
recovery against, and no personal liability shall attach to, any former, current
or future director, officer, employee, agent, general or limited partner,
manager, member, stockholder, affiliate or assignee of the undersigned or any
former, current or future director, officer, employee, agent, general or limited
partner, manager, member, stockholder, affiliate or assignee of any of the
foregoing (collectively, but not including Buyer, each a “Guarantor or Buyer
Affiliate”), through Buyer or otherwise, whether by or through attempted
piercing of the corporate (or limited liability company) veil, by or through a
claim by or on behalf of Buyer against any Guarantor or Buyer Affiliate
(including a claim to enforce the commitment letter dated as of date hereof from
the Guarantor and the Other Guarantors to Buyer (the “Equity Commitment
Letters”), by the enforcement of any assessment or by any legal or equitable
proceeding, by virtue of any statute, regulation or applicable law, or
otherwise, except for its rights to recover from the Guarantor (but not any
Guarantor or Buyer Affiliate (including any general partner or managing member))
under and to the extent provided in this Limited Guarantee and subject to the
limitations described herein, and its rights against Other Guarantors pursuant
to the terms of their written limited guarantees delivered contemporaneously
herewith. Recourse against the Guarantor under and pursuant to the terms of this
Limited Guarantee and against Other Guarantors pursuant to the terms of their
written limited guarantees delivered contemporaneously herewith shall be the
sole and exclusive remedy of the Guaranteed Party and all of its affiliates
against the Guarantor and Guarantor or Buyer Affiliates in respect of any
liabilities or Obligations arising under, or in connection with,

6


--------------------------------------------------------------------------------




the Merger Agreement or the transactions contemplated thereby. Nothing set forth
in this Limited Guarantee shall affect or be construed to affect any liability
of Buyer or Acquisition Sub to the Guaranteed Party or shall confer or give or
shall be construed to confer or give to any person other than the Guaranteed
Party (including any person acting in a representative capacity) any rights or
remedies against any person, including the Guarantor, except as expressly set
forth herein.

                10.           RELEASE. (a) By its acceptance of this Limited
Guarantee, the Guaranteed Party hereby covenants and agrees that (1) neither the
Guaranteed Party nor any of its subsidiaries or affiliates, and the Guaranteed
Party agrees to the maximum extent permitted by law, none of its officers,
directors, security holders or representatives has or shall have any right of
recovery under or in connection with the Merger Agreement, or the transactions
contemplated thereby or otherwise relating thereto, and to the extent that it
has or obtains any such right it, to the maximum extent permitted by law, hereby
waives (on its own behalf and on behalf of each of the aforementioned persons)
each and every such right against, and hereby releases, the Guarantor and each
of the Guarantor or Buyer Affiliates from and with respect to any claim, known
or unknown, now existing or hereafter arising, in connection with any
transaction contemplated by or otherwise relating to the Merger Agreement or the
transactions contemplated thereby, whether by or through attempted piercing of
the corporate (or limited liability company) veil, by or through a claim by or
on behalf of Buyer or Acquisition Sub or any other person against any Guarantor
or Buyer Affiliate, or otherwise under any theory of law or equity (the
“Released Claims”), other than claims against the Guarantor pursuant to this
Limited Guarantee (subject to the limitations described herein); and
(2) recourse against the Guarantor under this Limited Guarantee (and subject to
the limitations described herein) shall be the sole and exclusive remedy of the
Guaranteed Party. The Guaranteed Party hereby covenants and agrees that it shall
not institute, directly or indirectly, and shall cause its affiliates not to
institute, any proceeding or bring any other claim arising under, or in
connection with, the Merger Agreement or the transactions contemplated thereby
or otherwise relating thereto, against Buyer or Acquisition Sub or the Guarantor
or Buyer Affiliate except claims against the Guarantor under this Limited
Guarantee (subject to the limitations described herein). Notwithstanding the
foregoing, in connection with the pursuit by the Guaranteed Party of a claim
under this Limited Guarantee, the Guaranteed Party may pursue a declaratory
judgment claim against Buyer or Acquisition Sub to demonstrate that Buyer or
Acquisition Sub has failed to perform its obligations under the Merger Agreement
and to establish damages.

 

                11.           GOVERNING LAW. This Limited Guarantee, and all
claims or causes of action (whether in contract or tort) that may be based upon,
arise out or relate to this Limited Guarantee or the negotiation, execution or
performance of this Limited Guarantee (including any claim or cause of action
based upon, arising out of or related to any representation or warranty made in
this Limited Guarantee, shall be governed by the internal laws of the State of
Delaware, without giving effect to any choice or conflict of laws provision or
rule.

                12.           WAIVER OF JURY TRIAL. EACH OF THE PARTIES HERETO
HEREBY IRREVOCABLY WAIVES ALL RIGHT TO TRIAL BY JURY IN ANY ACTION, PROCEEDING
OR COUNTERCLAIM (WHETHER BASED ON CONTRACT, TORT OR OTHERWISE) ARISING OUT OF OR
RELATING TO THIS LIMITED GUARANTEE OR

7


--------------------------------------------------------------------------------




THE ACTIONS OF EACH OF THE PARTIES HERETO IN THE NEGOTIATION, ADMINISTRATION,
PERFORMANCE AND ENFORCEMENT THEREOF.

                13.           COUNTERPARTS. This Limited Guarantee may be
executed and delivered (including by facsimile transmission) in two (2) or more
counterparts, and by the different parties hereto in separate counterparts, each
of which when executed and delivered shall be deemed to be an original but all
of which taken together shall constitute one and the same agreement.

                14.           ENTIRE AGREEMENT. This Limited Guarantee
constitutes the entire agreement, and supersedes all other prior agreements and
understandings, both written and oral, between the parties, or any of them, with
respect to the subject matter hereof and this Limited Guarantee is not intended
to and shall not confer upon any person other than the parties hereto any rights
or remedies hereunder.

 

                15.           JURISDICTION AND VENUE; SERVICE OF PROCESS. Each
of the parties hereto agree that irreparable damage would occur in the event
that any of the provisions of this Limited Guarantee were not performed in
accordance with their specific terms or were otherwise breached. It is
accordingly agreed that the parties shall be entitled to an injunction or
injunctions to prevent breaches of this Limited Guarantee and to enforce
specifically the terms and provisions of this Limited Guarantee exclusively in a
state or federal court located in Delaware. In addition, each of the parties
hereto hereby irrevocably submits to the exclusive jurisdiction of the courts of
the State of Delaware and to the jurisdiction of the United States District
Court for the State of Delaware, for the purpose of any action or proceeding
arising out of or relating to this Limited Guarantee and each of the parties
hereto hereby irrevocably agrees that all claims in respect to such action or
proceeding may be heard and determined exclusively in any Delaware state or
federal court. Each of the parties hereto agrees that a final judgment in any
action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by Law.
Each of the parties hereto irrevocably consents to the service of the summons
and complaint and any other process in any other action or proceeding relating
to the transactions contemplated by this Limited Guarantee, on behalf of itself
or its property, by personal delivery of copies of such process to such party.
Nothing in this Section 14 shall affect the right of any party to serve legal
process in any other manner permitted by Law.

 

                16.           SEVERABILITY. If any term or other provision of
this Limited Guarantee is invalid, illegal or incapable of being enforced by any
rule of Law, or public policy, all other conditions and provisions of this
Limited Guarantee shall nevertheless remain in full force and effect so long as
the economic or legal substance of the transactions contemplated hereby is not
affected in any manner materially adverse to any party; provided, however, that
this Limited Guarantee may not be enforced without giving effect to the
limitation of the amount payable hereunder to the Maximum Amount provided in
Section 1 hereof and to the provisions of Section 3 hereof. No party hereto
shall assert, and each party shall cause its respective affiliates not to
assert, that this Limited Guarantee or any part hereof is invalid, illegal or
unenforceable. Upon such determination that any term or other provision is
invalid, illegal or incapable of being enforced, the parties hereto shall
negotiate in good faith to modify this Limited Guarantee so as to effect the
original intent of the parties as closely as possible in a

8


--------------------------------------------------------------------------------




mutually acceptable manner in order that the transactions contemplated hereby be
consummated as originally contemplated to the fullest extent possible.

 

                17.           HEADINGS. Headings are used for reference purposes
only and do not affect the meaning or interpretation of this Limited Guarantee.

 

9


--------------------------------------------------------------------------------


                IN WITNESS WHEREOF, the undersigned have executed and delivered
this Limited Guarantee as of the date first above written.

 

 

[                                                                                    ]

 

 

 

 

 

By.

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

UNIVISION COMMUNICATIONS, INC.

 

 

 

 

 

By.

 

 

 

 

Name:

 

 

 

Title:

 

 

[Limited Guarantee Signature Page]


--------------------------------------------------------------------------------